SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 3, 2011 Claude Resources Inc. (Translation of registrant’s name into English) 200 - 224 - 4th Ave S., Saskatoon, SK, S7K 5M5 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F o Form 40-F x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If " Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant, Claude Resources Inc., has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November3, 2011 Claude Resources Inc. (Registrant) By: /s/ Rick Johnson Rick Johnson Chief Financial Officer EXHIBIT INDEX Exhibit Description News Release datedNovember 3, 2011 -Claude Resources Inc. to Divest 46% Interest in Nokomis Property, Flin Flon, Manitoba to Auriga Gold Corp.
